Citation Nr: 1501067	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) or anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for PTSD. 

Although the Veteran only raised a claim of service connection for PTSD, the record shows a diagnosis of anxiety.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Accordingly, the claim has been recharacterized.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a medical opinion dated March 29, 2012, the VA examiner opined that the Veteran's diagnosed anxiety is due to stressors experienced during his military service in Vietnam.  This opinion appears to be based solely on the Veteran's earlier report of an incident wherein he was ordered to pick up the brain matter of a young native girl who had been killed.  This reported event is not necessarily consistent with the Veteran's service.  According to his DD 214, his military occupational specialty was radio relay and carrier attendant.  In the absence of any corroborating evidence, the Board declines at this time to concede the occurrence of the reported event.

Notwithstanding the above, the Veteran has indicated that he was the subject of mortar fire while flying in a helicopter in Vietnam.  See November 2010 statement.  The afore-mentioned VA opinion does not appear to have considered this stressor, which the Board finds consistent with the circumstances of the Veteran's service.  Accordingly, the Board finds that an additional VA medical opinion is needed.

When reassessing the etiology of the Veteran's current acquired psychiatric disorder, the VA examiner should also take into consideration the following evidence.  A VA treatment record dated December 2, 2008, shows that the Veteran reported having had combat-related nightmares since 1971-72, while he was still in service.  Additionally, a VA note dated December 19, 2008, indicates that, a week earlier, the Veteran was seen for PTSD and depressive symptoms "which started after he began radiation and hormone treatment for prostate and bladder cancer."    

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the March 2012 VA examiner, or another examiner if that examiner is unavailable, to provide an addendum opinion.

The examiner should respond to the following:

Is it as at least as likely as not (probability of 50 percent or more) that the Veteran's acquired psychiatric disorder, diagnosed as anxiety, is etiologically related to service?

The examiner should accept the Veteran's report of being exposed to mortar fire while flying in a helicopter in Vietnam and discuss whether this event, by itself, at least as likely as not accounts for all or part of the Veteran's current psychiatric disorder.    For purposes of the requested opinion, the examiner is asked to disregard the Veteran's account of being ordered to retrieve human remains.

The examiner must provide a rationale for any opinions offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should explain why the necessary opinion cannot be offered. 

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




